Citation Nr: 1114222	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to financial assistance in the purchase of specially adapted housing or a special home adaptation grant.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

At an October 2010 hearing the Veteran stated that he had previously been awarded a grant for specially adapted housing when he lived in New Orleans.  A review of the record reveals that the Veteran has not ever been awarded such in the past.  All of the Veteran's previous claims for financial assistance in the purchase of specially adapted housing or a special home adaptation grant have been denied.

The issue of entitlement to financial assistance in the purchase of specially adapted housing or a special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not suffered the loss or permanent loss of use of one or both feet or one or both hands, and he does not have permanent impairment of vision of both eyes, due to service-connected disability.

2.  The Veteran has not been granted service connection for any hip disability and he does not have ankylosis of either knee.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In August 2006, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records and Social Security Administration (SSA) records.  The Veteran has provided testimony before a Veterans Law Judge and he has submitted statements in support of his claim.  The RO did not arrange for a VA examination/opinion because the evidence of record does not suggest that such is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following service connected disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

Here, there is no evidence that the Veteran suffers from permanent impairment of vision in both eyes, or the permanent loss of use of one or both feet or hands due to a service-connected disability.  He has service connection in effect for just four disabilities, schizophrenia, a right knee disability, a left knee disability and for a lumbar spine disability.  Although the Veteran testified in October 2010, that sometimes his leg gives out when he presses on the (gas) pedal when driving, the record does not indicate such is equivalent to permanent loss of use of a foot.  

Because the evidence fails to reflect the permanent loss of loss of use of either foot or either hand and because there is no permanent impairment of vision of both eyes due to service-connected disability, the Veteran is not an "eligible person" and is not entitled to financial assistance in acquiring an automobile or other conveyance and adaptive equipment.  38 U.S.C.A. § 3902(a) & (b); 38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" for financial assistance in acquiring an automobile or other conveyance may be entitled to adaptive equipment only.  A veteran is entitled to adaptive equipment only if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  In this case the Veteran does not have service connection in effect for any hip disability.  Consequently, any disability of the Veteran's hips if not for consideration.  Although the Veteran is in receipt of service connection for disabilities of both knees, the knees are not shown to be ankylosed.  A June 2005 VA examination report reveals that the Veteran had full (140 degrees) range of motion of the left knee and 110 degrees range of motion of the right knee.  Subsequent VA treatment records indicate that the Veteran uses braces on his knees, but fail to show ankylosis of either knee.  As such the Veteran is not eligible for financial assistance in the purchasing of adaptive equipment only on the basis of ankylosis of one or both knees.  38 U.S.C.A. § 3902(a) & (b); 38 C.F.R. § 3.808(b)(1).

In light of the above, the preponderance of the evidence is against the Veteran's claim and entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only is not warranted.



ORDER

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only, is denied.



REMAND

The Veteran contends that he is entitled to specially adapted housing or a special home adaptation grant because of his service-connected disabilities.  His service-connected disabilities are: schizophrenia, rated 70 percent; right knee degenerative joint disease status post medial lateral meniscectomy and reconstruction, rated 30 percent; degenerative joint disease of the lumbar spine rated 20 percent; and chondromalacia of the left knee, rated 10 percent.  He has also been awarded a total disability rating based on individual unemployability (TDIU).

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing may be established if the evidence shows that the Veteran has permanent and total service-connected disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Entitlement may also be established if service-connected disability results in loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  See 38 C.F.R. § 3.809.  The Veteran has service connection in effect for disabilities of both knees and for disability of the spine.  Furthermore the record reveals that the Veteran uses a brace on each knee and a cane to ambulate.  The Veteran submitted his specially adapted housing claim in November 2005 and he has not been provided a VA medical examination since that that time.  The Board finds that a VA examination should be conducted to determine whether the Veteran's bilateral knee and spine disabilities preclude locomotion without the aid of braces, canes, or similar devices.  

The Board notes that effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing and special home adaptation grants.  These provisions apply to claims received on or after December 10, 2004.  The amended provisions apply in the instant case as the Veteran's claim was received November 2005.  The AMC should issue a supplemental statement of the case (SSOC) which provides the Veteran a copy of the current versions of 38 C.F.R. §§ 3.809 & 3.809a.

The Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dated from June 2009 to present.

2.  When the above action has been accomplished the Veteran should be afforded a VA orthopedic examination.  The examiner should ascertain the extent of impairment attributable to the Veteran's service-connected right knee, left knee and lumbar spine disabilities, particularly with respect to locomotion and any possible loss of use of any extremity.  The examiner should report whether the Veteran has:

a.  lost the use of his lower extremities due to his service-connected spine and knee disabilities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (The term "preclude locomotion" means a necessity for regular and constant use of braces, crutches, canes, or a wheelchair as a normal mode of locomotion, although occasional locomotion by other methods may be possible.), or

b.  lost the use of one lower extremity due to his service-connected disabilities and has a service-connected disability (schizophrenia) which so affects the function of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

3.  After the appropriate time period, reconsider the Veteran's claim.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case which provides a copy of the current versions of 38 C.F.R. §§ 3.809 and 3.809a.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


